Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS
                                                                       11/17/16
                                  No. 16-BG-1057

                      IN RE RICHARD J. BIANCO, RESPONDENT.

                               A Member of the Bar
                   of the District of Columbia Court of Appeals
                          (Bar Registration No. 475319)

   On Report and Recommendation of the Board on Professional Responsibility
                       Ad Hoc Hearing Committee

                   Approving Petition for Negotiated Discipline
                                (BDN D005-16)

                          (Decided: November 17, 2016)

      Before GLICKMAN and THOMPSON, Associate Judges, and REID, Senior
Judge.

      PER CURIAM: This decision is non-precedential. Please refer to D.C. Bar R.

XI, § 12.1 (d) governing the appropriate citation of this opinion.



      In this disciplinary matter, the District of Columbia Court of Appeals Board

on Professional Responsibility Ad Hoc Hearing Committee (“the Committee”)

recommends approval of an amended petition for negotiated attorney discipline.
                                           2


The violations stem from respondent Richard J. Bianco’s professional misconduct

arising from his representation of a client.



      Respondent acknowledged that he (1) failed to serve his client with skill and

care commensurate with that generally afforded to clients by other lawyers in

similar matters; (2) failed to represent his client zealously and diligently within the

bounds of the law; (3) intentionally failed to seek the lawful objectives of his

client; and (4) engaged in dishonesty, deceit, and misrepresentation, thereby

violating Rules 1.1 (b), 1.3 (a), 1.3 (b)(1), and 8.4 (c) of the District of Columbia

Rules of Professional Conduct.          The Committee considered the mitigating

circumstances, which included the following: (1) respondent cooperated with

Disciplinary Counsel; (2) respondent took full responsibility and acknowledged his

misconduct from the outset; (3) respondent has no prior discipline; (4) the

misconduct occurred during a time when respondent suffered from Bipolar

Disorder   and    Attention   Deficit   Hyperactivity Disorder (“ADHD”);           (5)

respondent’s Bipolar Disorder and ADHD substantially affected the misconduct,

excluding the violation of Rule 8.4 (c); (6) respondent has been substantially

rehabilitated from his Bipolar Disorder and ADHD; and (7) respondent fully

compensated his client for his misconduct. Disciplinary Counsel and respondent

negotiated the imposition of discipline in the form of a eighteen month suspension
                                         3


effective thirty days from the date of this opinion, six-months stayed in favor of

six-months of unsupervised probation, with the requirements that respondent shall:

(1) during the one-year suspension and six-month probation, submit monthly

reports to Disciplinary Counsel self-certifying his compliance with the treatment

directions of his treating psychiatrist; (2) waive any privilege otherwise applicable

to his treatment to the extent necessary for Disciplinary Counsel to verify

compliance with terms of the probation; and (3) not be found to have engaged in

any misconduct in this or any other jurisdiction.     Further, additional sanctions,

including a fitness requirement, may be imposed if respondent violates the term of

his probation. After reviewing the amended petition for negotiated discipline,

considering the supporting affidavit, conducting a limited hearing, and holding an

ex parte meeting with Disciplinary Counsel, the Committee concluded that the

amended petition for negotiated discipline should be approved.



      We accept the Committee’s recommendation because the Committee

properly applied D.C. Bar R. XI, § 12.1 (c), and we find no error in the

Committee’s determination. Based upon the record before the court, the negotiated

discipline of an eighteen-month suspension from the practice of law, six months

stayed, and unsupervised probation with the conditions set forth above is not
                                         4


unduly lenient considering the existence of mitigating factors and the discipline

imposed by this court in other cases involving dishonesty and misrepresentation.1

      In accordance with our procedures in uncontested disciplinary cases, we

agree that this case is appropriate for negotiated discipline, and we accept the

Committee’s recommendation. Accordingly, it is



      ORDERED that Richard J. Bianco is hereby suspended from the practice of

law in the District of Columbia for eighteen months effective thirty days from the

date of this opinion, six months stayed in favor of six months of unsupervised

probation, with the following requirements: (1) during the one-year suspension and

six-month probation that respondent shall submit monthly reports to Disciplinary

Counsel self-certifying his compliance with the treatment directions of his treating

psychiatrist; (2) waive any privilege otherwise applicable to his treatment to the

extent necessary for Disciplinary Counsel to verify compliance with terms of the


      1
         E.g., In re Guberman, 978 A.2d 200 (D.C. 2009) (finding an attorney who
misrepresented to his employer that he filed an appeal on his client’s behalf and
falsified filing stamps in the firm’s file warranted an eighteen-month suspension
from the practice of law with reinstatement conditioned on completion of a
continuing legal education course in professional responsibility); In re Pennington,
921 A.2d 135, 136-38 (D.C. 2007) (involving a two-year suspension with fitness
requirement for an attorney who falsely told client that a case had been settled and
paid the client with personal funds rather than admit the action had been
dismissed).
                                          5


probation; and (3) not be found to have engaged in any misconduct in this or any

other jurisdiction. Additional sanctions, including a fitness requirement, may be

imposed if respondent violates the term of his probation. We direct respondent’s

attention to the requirements of D.C. Bar R. XI, § 14 (g) and its effect on his

eligibility for reinstatement. See D.C. Bar R. XI, § 16 (c).



                                                  So ordered.